Case 9:18-cv-80176-BB Document 614 Entered on FLSD Docket 09/03/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-80176-BLOOM/Reinhart

  IRA KLEIMAN, et al.,

         Plaintiffs,
  v.

  CRAIG WRIGHT,

        Defendant.
  ______________________/

                                                 ORDER

         THIS CAUSE is before the Court upon the parties’ Joint Motion to Extend Certain Pre-

  Trial Deadlines and Reset the Trial, ECF No. [613] (“Motion”). The Court has considered the

  Motion, the record in this case, and is otherwise fully advised.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. The Motion, ECF No. [613], is GRANTED IN PART.

             2. The Court’s Orders Scheduling Trial and Order of Instructions before Calendar

                 Call, ECF Nos. [476] and [607] (“Trial Orders”), are AMENDED as to the

                 following deadlines:

                 Proposed Verdict Form                               December 15, 2020;

                 Proposed Voir Dire Questions                        December 15, 2020;

                 Exhibit List/Objections, etc.                       December 15, 2020;

                 Demonstrative and Summary Exhibits:                 December 21, 2020.

                 All other deadlines set forth in the amended Trial Order, ECF No. [607], remain in

                 place.
Case 9:18-cv-80176-BB Document 614 Entered on FLSD Docket 09/03/2020 Page 2 of 2
                                                         Case No. 18-cv-80176-BLOOM/Reinhart


               3. The Court’s Scheduling Order, ECF No. [382], and Trial Orders, ECF No. [476]

                  and [607], are AMENDED as follows:

         THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on

  January 4, 2021, at 9:00 a.m. Calendar call will be held at 1:45 p.m. on Tuesday, December

  15, 2020. No pre-trial conference will be held unless a party requests one at a later date and the

  Court determines that one is necessary. Unless instructed otherwise by subsequent order, the trial

  and all other proceedings in this case shall be conducted in Courtroom 10-2 at the Wilkie D.

  Ferguson, Jr. United States Courthouse, 400 North Miami Avenue, Miami, FL 33128.

         DONE AND ORDERED in Chambers at Miami, Florida, on September 3, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                  2
